IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2825 Disciplinary Docket No. 3
                                           :
                    Petitioner             :   No. 101 DB 2020
             v.                            :
                                           :   Attorney Registration No. 37250
MICHAEL ERIC GREENBERG,                    :
                                           :   (Bucks County)
                    Respondent             :


                                       ORDER

PER CURIAM


      AND NOW, this 23rd day of November 2021, upon consideration of the Report and

Recommendations of the Disciplinary Board, Michael Eric Greenberg is suspended from

the Bar of this Commonwealth for a period of two years. Respondent shall comply with

all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See Pa.R.D.E.

208(g).